DETAILED ACTION
Applicant’s response, filed 11/22/2021, to the previously presented office action has been considered and made of record. Claims 1, 3-6, 8-9, 11-14, 16-17, 19-20, and 25-27 are pending further examination.

Response to Arguments
Applicant’s claim amendments submitted 11/22/2021 have removed the “unit” type language that initiated the 35 USC 112(f) sixth paragraph interpretation of claims 1-8 presented in the prior office action. Therefore, the previously presented 35 USC 112(f) sixth paragraph interpretation of claims 1-8 has been withdrawn.
Applicant’s claim amendments submitted 11/22/2021 have removed claims 2, 10, and 18. Therefore, the previously presented 35 USC 112(b) second paragraph rejection of said claims has been withdrawn.

Applicant has argued (page 10 of Applicant’s Remarks) that the teachings of the prior art of Mathur in view of Sladojevic have not disclosed the presently claimed invention of corresponding independent claims 1. Applicant has argued that (Applicant’s Remarks: see paragraphs 5-6 of page 10 and paragraphs 1-2 of page 11). 
“The Examiner acknowledges that Mathur does not disclose generated a learning model by “using an image of the instance of a fault and the instance of a normal operation to learn a feature amount” as required by claim 1. Office action at 7. However, the Examiner alleges that Sladojevic cures the deficiencies of Mathur. Applicant respectfully disagrees.
Sladojevic discloses using a convolutional neural network (“CNN”) to identify health and diseased leaves. See Sladojevic at 1. However, Sladojevic does not disclose generating a learning model from feature amounts extracted from a first aerial image of a phenomenon that results from a fault in field equipment and second feature amounts extracted from a second aerial image of the phenomenon that results from normal operation of the field equipment. Nor does Sladojevic disclosing using a learning model to specify an aerial image of a phenomenon that results from the fault in the field equipment.
Therefore, the cited references, either alone or in combination, do not teach or suggest all of the features of claim 1. Accordingly, Applicant respectfully submits that claim 1 is patentable over the cited references.”
In response to the above arguments:
The prior art of Mathur has been relied upon to disclose the teachings of capturing and classifying status of crops and equipment (para 0024 – equipment malfunction) of an aerial image (para 0048) using a machine learning model trained using provided aerial image data (para 0051, 0054, 0057, and 0059). The classes including a plurality of class data such as crop status, equipment status (maintenance, malfunction, etc…).  Mathur, has not further disclosed how the machine learning method is trained other than that training samples are provided to the model to be trained (para 0054, 0057, and 0059), nor has Mathur disclosed details of what type of machine learning method is used or how the image data is analyzed to determine the classification of the imaged crop region. Sladojevic has been relied upon to disclose the training of a CNN model using image data, the process including extracting features from a plurality of input classes of training image data. A CNN model of Sladojevic is used to classify the supplied image data based on input of a plurality of classes of input training data so to develop and learn a model for classifying a plurality of classes (see left-hand column pg 4 1st para: feature extraction for dataset and classifier; page 4 Table rd paragraph: a plurality of classes). The method of Sladojevic is utilized in the present 35 USC 103 combination to teach the details and use of features extracted from image data to train the CNN, as well as the use of a plurality of types of image examples corresponding to a plurality of types of classifications such as positive and negative image examples (corresponding to normal/healthy and diseased/fault type image classifications – page 3 right-hand column 4th paragraph) to train the CNN model providing classifications of diseased/faulty and normal/health types.  Sladojevic was not relied upon to teach that the image data is aerial image data, the pictures pertain to field equipment, or that the positive and negative examples are normal and faulty equipment.  Mathur has disclosed the plurality of class status types of the imaged crop regions to be classified and the use of training data input into the machine learning model (para 0024, 0048, 0054, 0057, and 0059), wherein the classes including the status of equipment (para 0024) of the imaged data. Thus, the combined teachings of Sladojevic with Mathur disclose the use of feature extraction of a plurality of input image data corresponding to each of a corresponding class type to be identified by the CNN type Machine learning model, and the use of said model to classify additional input image data. Furthermore, the plurality of input class types corresponding to the status of equipment (i.e. such as malfunctioning) hence the input of said training input data corresponding to the status of said equipment as faulty or normal must be input to the model in order to train said classes to be utilized to determine equipment status. For at least the above reasoning Mathur in view of Sladojevic have disclosed the previously presented claim limitations of independent claim 1, as well as the currently presented set of claim limitations of independent claim 1 submitted by Applicant on 11/22/2021. For at least the above reasoning the 35 USC 
Applicant has argued (page 11 of Applicant’s Remarks) that based on the discussion of independent Claim 1 that the teachings of the prior art fail to teach the corresponding limitations of independent claims 9, 17 and corresponding dependent claims 3-6, 8, 11-14, 16 and 19-20.
In response to these arguments.
The corresponding prior art rejections of the independent claims 1, 9, 17, and dependent claims 3-6, 8, 11-14, 16 and 19-20 have been maintained in view of the above discussion of claim 1.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 11-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al (US 2016/0202227) in view of Sladojevic et al (“Deep Neural Networks Based Recognition of Plant Diseases by Leaf Image Classification”).

With respect to Claims 1, 9, and 17: A field management apparatus comprising: [Mathur (Fig 2 and para 0028-0030) has disclosed a user computing device, network, software, image capture devices (para 0030), aerial image capture (para 0029), other sensors such as soil, moisture, and irrigation (para 0030). The computing device of the user including associated hardware and software for sending, receiving, storing, processing data (para 0031).]
	at least one memory configured to store instructions [Mathur (Fig 2 and para 0028-0030) has disclosed a user computing device, network, software, image capture devices (para 0030), aerial image capture (para 0029), other sensors such as soil, moisture, and irrigation (para 0030). The computing device of the user including associated hardware and software for sending, receiving, storing, processing data (para 0031).]
	at least one processor coupled to the at least one memory and configured to execute the instructions to: [Mathur (Fig 2 and para 0028-0030) has disclosed a user computing device, network, software, image capture devices (para 0030), aerial image capture (para 0029), other sensors such as soil, moisture, and irrigation (para 0030). The computing device of the user including associated hardware and software for sending, receiving, storing, processing data (para 0031).]
generate a learning model [Mather: Machine learning techniques – para 0054.] for determining whether an aerial image of a phenomenon results from a fault in a field equipment [Mathur discloses the gathering of sensor data (including image data and soil sensor data - para 0023) and learns a model (para 0024), using training data, to alert the user to instances of equipment malfunction (para 0024). Mathur thus discloses using training data to generate learning models, but does not specifically state using an image of the instance of a fault and the instance of a normal operation to learn a feature amount as required by the present set of claim limitations “by using an image of a phenomenon that results from a fault in field equipment and an image of a phenomenon that results from normal operation of the field equipment to lean a feature amount of the image of the phenomenon that results from the fault”. Mathur: Generating and storing models (para 0046-0047 and Fig 4) using corpus of data including visual image data (para 0047) and associated training image data for training/learning the model (para 0051).]
by using first feature amounts extracted from a first aerial image of the phenomenon that results from the fault in field equipment and second feature amounts extracted from a second aerial image of the phenomenon that results from normal operation of the field equipment; [Sladojevic (abstract) has disclosed the use of a CNN based learning of an image fault classification (diseased leaves) using sets of training data comprising both fault and normal (health and diseased leaves – page 3, right-hand-column, section 3.1 “Dataset”; page 4 “Table 1”; page 4, right-hand-column through page 5 left-hand-column, section 3.4 “Neural Network Training”). Sladojevic (4th paragraph of section 3.1 of page 3) has disclosed generating feature amounts representing each respective class of fault and normal of the image data. Furthermore, the learning process including the extraction of a plurality of feature amount from a plurality of image data corresponding to a plurality of classes (pages 3-4 section 3.2 and table 1 of Sladojevic disclose the input of datasets labeled according to a plurality of classifications including faulty/abnormal/disease and healthy/normal type classifications). Hence has disclosed at least a first and second feature amount extraction for a first and second image. Furthermore, the combined teachings, as discussed below, of Sladojevic and Mathur disclose that the corresponding image data are aerial image data.]
[Mathur and Sladojevic are analogous art of classification of input data sets to determine if a fault type class has been detected in an input data, wherein the classification is performed using learned models that are trained using fault type input data and normal type input data (such as health and disease leave image data of Sladojevic, and the equipment malfunction input image data of Mathur).  It would have been obvious to one of ordinary skill in the art to modify the non-specific training methodology of Mathur requiring the input of training data to determine the learning model for classifying imaged events based on learned model of image data with a known training methodology of Sladojevic using input training datasets of both the normal and fault instances to learn the models used to classify said imaged event types/classes (i.e. healthy/normal or diseases/fault) based on learned features of the input training datasets. The motivation for combining would have been to use a known method of learning normal and abnormal/fault classes of input image data as disclosed by Sladojevic in a method requiring the classification of at least an input image have a fault type class as disclosed by Mathur to achieve the reasonably expected result of training the model to classify fault type images as required by the teachings of Mathur using the training methodology of Sladojevic. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Sladojevic with Mathur to achieve the limitations of the present claim. Furthermore, as per the combined teachings, the use of a plurality of image data corresponding to each of the plurality of classification types has been disclosed as per the teachings of Mathur in view of Sladojevic, wherein the teachings of Sladojevic were relied upon to disclose healthy/normal and disease/fault classification types are input for learning for classification.]
acquire a third aerial image of a target region; [Mathur:  Image data (para 0023, para 0055 & 0062- particular plot and farm) including flying and satellite type of a farm region.]
apply the third aerial image of the target region to the learning model and [As a result of the combination of Mathur and Sladojevic: The input of training data specified as both normal operation (i.e. the “healthy” classifications of input image data of Sladojevic – see examples in Table 1 on page 4) and fault operation (i.e. the “disease” type classifications of input image data of Sladojevic – see examples in Table 1 on page 4) of input type image data that is of the aerial type image data (para 0023 – aerial, para 0024 – faulty equipment). Hence the combination resulting in the input of faulty equipment image data to a learning model to generate a learned model of the classification of faulty equipment. The learned machine model of Mathur in view of Sladojevic is then utilized (see at least para 0076-0077 and Fig 7 of Mathur) to classify input image data “third aerial image” (input data of sensors – Mathur para 0076, 0077, and 0080) according to known/learned class types such as normal and fault corresponding classifications] specify the aerial image of the phenomenon that results from the fault in the field equipment; and [The classification of the input image data (see above discussion) corresponding to input data sets from the sensors (para 0076-0080 of Mathur) so as to specify classes (see Sladojevic, at least table 1) corresponding to fault and normal image data has been disclosed, wherein the specifying is the specification of the class of said imager data that is then utilized to further perform alerts to a user based on the process of Mathur (Fig 7 and corresponding disclosure of at least para 0076-0080) .]
specify a fault location of the field equipment in the target region, based on the aerial image of the phenomenon that results from the fault in the field equipment. [Mathur: The data and determined information are associated with the location of the retrieved data, i.e. the location where the sensor data was retrieved (para 0073). Hence the fault location of the image phenomenon of faulty machinery of Mathur has an associated location information in the target region that is the farm or plot being observed by the user (para 0055, 0062, and 0073).]

With respect to Claims 3, 11, and 19: The field management apparatus according to claim 1, wherein the at least one processor is configured to execute the instructions to:
generate, by deep learning, a classifier for identifying the aerial image of the phenomenon that results from the fault in the field equipment and the aerial image of the phenomenon that results from normal operation of the field equipment, and set the created classifier as the learning model. [As a result of the combination of Mathur and Sladojevic: The input of training data specified as both normal operation (i.e. the “healthy” classifications of input image data of Sladojevic – see examples in Table 1 on page 4) and fault operation (i.e. the “disease” type classifications of input image data of Sladojevic – see examples in Table 1 on page 4) of input type image data that is of the aerial type image data (para 0023 – aerial, para 0024 – faulty equipment). Hence the combination resulting in the input of faulty equipment image data to a learning model to generate a learned model of the classification of faulty equipment. Thus, a plurality of classifiers pertaining to the faultiness and normal operation of the capture image data are the learned models of the teachings of Sladojevic and Mathur.]

With respect to Claims 4, 12, and 20: The field management apparatus according to claim 1, wherein
the aerial image of the phenomenon that results from the fault in the field equipment, the aerial image of the phenomenon that results from normal operation of the field equipment and the aerial image are visible images. [Mathur:  Image data (para 0023, para 0055 & 0062- particular plot and farm) including flying and satellite type of a farm region. Images being visible and near infrared type image data (para 0030, 0073, and 0105 of Mathur).]

With respect to Claims 5 and 13: The field management apparatus according to claim 1, wherein
the aerial  image of the phenomenon that results from the fault in the field equipment, the  aerial image of the phenomenon that results from normal operation of the field equipment and the third aerial image are radar images. [Mathur:  Image data (para 0023, para 0055 & 0062- particular plot and farm) including flying and satellite type of a farm region. Images being visible and near infrared type image data (para 0030, 0073, and 0105 of Mathur). Said near-infrared being a type of radar of reflected heat energy detection.]

With respect to claims 6 and 14: The field management apparatus according to claim 4, further comprising:
wherein the at least one processor is further configured to execute the instructions to: [Mathur (para 0028-0031) computing device having software.]
generate a second learning model, by using a radar image of the phenomenon that results from the fault in the field equipment and a radar image of the phenomenon that results from normal operation of the field equipment to learn a feature amount of the radar image of the phenomenon that results from the fault in the field equipment, wherein [As per the above discussion of Mathur and Mathur in view of Sladojevic: Mathur has disclosed taking the input datasets of a plurality of data sensors including those of at least visible image and infrared or near-infrared type aerial image data (para 0030, 0073, and 0105) and learning (para 0054) to detect events including faulty equipment as capture by the data of the input datasets of the one or more sensors. The one or more datasets are used as input to the learning machine (hence including the visible, near-infrared, and other relevant datasets of Mathur) to determine said modeled events. Sladojevic of Mathur in view of Sladojevic further discloses the application of the CNN in learning the features of the image datasets supplied by image sensors such as the visible and near-infrared type of Mathur to model and classify image data to one or more models/classifications such as faulty equipment as captured by an image or radar/near-infrared data-sensor of Mathur. Therefore, as per the above discussion of at least claim 1: The teachings of Mathur in view of Sladojevic have disclosed the visible and radar image capture and application in learning models of a target region that tis a portion of farmland of Mathur using a CNN learning process for each of said datasets as disclosed by the learning and modeling based on features of Sladojevic.]
acquire a visible image of the target region taken from above and a radar image of the target region taken from above, [Mathur has disclosed taking the input datasets of a plurality of data sensors including those of at least visible image and infrared or near-infrared type aerial image data (para 0030, 0073, and 0105).]
apply the visible image of the target region to the learning model, and [Mathur has disclosed taking the input datasets of a plurality of data sensors including those of at least visible image and infrared or near-infrared type aerial image data (para 0030, 0073, and 0105), and the input of the datasets into the machine learning process (at least para 0054 of Mathur).]
specify a visible image of the phenomenon that results from the fault in the field equipment in the visible image of the target region, and [Mathur has disclosed taking the input datasets of a plurality of data sensors including those of at least visible image and infrared or near-infrared type aerial image data (para 0030, 0073, and 0105) and the input of the datasets int o the machine learning process (at least para 0054 of Mathur). Sladojevic, of Mathur in view of Sladojevic, is relied upon for inputting datasets labeled/specified for each of the fault/disease and normal classifications to be learned by the CNN machine learning process.]
apply the radar image of the target region to the second learning model, and specify a radar image of the phenomenon that results from the fault in the field equipment in the radar image of the [See above discussion wherein the combined teachings of Mathur using a plurality of datasets to learn and model event classifications is performed using the learning model of CNN by Sladojevic.]
specify the fault location of the field equipment in the target region, based on the visible image of the phenomenon that results from the fault in the field equipment and the radar image of the phenomenon that results from the fault in the field equipment. [Mathur: The data and determined information are associated with the location of the retrieved data, i.e. the location where the sensor data was retrieved (para 0073). Hence the fault location of the image phenomenon of faulty machinery of Mathur has an associated location information in the target region that is the farm or plot being observed by the user (para 0055, 0062, and 0073).]
	
With respect to Claims 8 and 16: The field management apparatus according to claim 7, further comprising:
wherein the at least one processor is further configured to execute the instructions to: [Mathur (para 0028-0031) computing device having software.]
estimate a ground moisture amount of the target region, and [Mathur (para 0047, 0073, 0081, 0130) estimation of soil data using sensor data, including soil moisture (para 0131).]
specify the fault location of the field equipment in the target region, based on the aerial image of the phenomenon that results from the fault in the field equipment and the ground moisture amount of the target region. [Determination and management of events classified such as flooding or low moisture as determined from the input data sensors (para 0047, 0073, 0081, and 0130 of Mathur.]




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bagasra (US 2018/0164179) has disclosed a method of determining irrigation leaks using sensor data, wherein the sensor data (para 0020, 0028, 0074) includes satellite imagery. However, leak determination i.e. failure/fault of the irrigation device is performed based on pressure determinations and not image-based data (para 0074).
Baity (US 2016/0169855) has disclosed a method of identifying carp pipeline leaks using installed soil sensor data sensors and a UAV to collect the data from the plurality of localized soil sensors (Fig 2, para 0018 and 0020).
Ruda et al (US 2018/0247416) has disclosed a method (para 0026, 0028-0029, 0038) of determining damage to surfaces recognized in an overhead view type image data using machine learning models. The surfaces including building roof type surfaces and the overhead view image data including those collected by UAV.
Weller et al (US 2018/0239991) has disclosed a method (abstract and para 0035) of inspecting pipes and infrastructure using, at least, aerial image data.

THIS ACTION IS MADE FINAL.  Applicant's amendment necessitated the modifications to the previously presented ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The currently presented claim limitations of claims 25-27 further require that the data utilized to learn and identify aerial image data corresponding to normal and fault operation of equipment is performed for irrigation equipment and that the first aerial image data includes at least one of a phenomenon corresponding to “water pooling,……..and cuts in pipes installed in the irrigation equipment or the irrigation equipment failure” and the second aerial image data does not include said phenomenon. irrigation equipment is based on. The closest known teachings disclosed by Mathur et al (U.S. 2016/0202227) have disclosed the use of aerial image data in conjunction with a plurality of sensor data including water type sensor data (para 0047-0048). Mathur does not further disclose details of the type of phenomenon imaged or the identification of the irrigation equipment failure based on specific imaged instances of said phenomenon was well as specific imaged second instances of said phenomenon not occurring to train a learning model. For at least the above reasoning the limitations of claims 25-27 contain allowable subject matter in view of the teachings of the known prior art, cited prior art and reasonable combinations thereof.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666